Citation Nr: 1633684	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  07-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement an initial rating for bipolar disorder in excess of 10 percent from September 30, 2005, and in excess of 70 percent from June 25, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In accordance with the Veteran's request, he was scheduled for a hearing before a traveling Veterans Law Judge in September 2010, however, he failed to appear for the hearing for the reason because he was incarcerated and arrangements could not be made for his appearance.  While the Veteran indicated in an August 2010 statement that his representative should attend the hearing or that his hearing should be rescheduled, the Veteran's representative subsequently indicated in an August 2010 statement that the hearing scheduled for September 2010 and any rescheduled hearing should be canceled.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in April 2015.  On a VA Form 9 dated in May 2015, the Veteran indicated that he did not want a Board hearing.

In an April 2011 decision, the Board, in pertinent part, remanded the issues of entitlement to service connection for bipolar disorder, a low back disability, a left knee disability, and a left ear hearing loss disability for further development.

In a September 2013 rating decision the RO granted service connection for bipolar disorder, with an initial 70 percent rating assigned from June 2013.  After the Veteran disagreed with the effective date of the service connection award, the RO assigned an effective date of September 30, 2005, with a 10 percent rating assigned from that date until June 24, 2013.  The Veteran has subsequently perfected an appeal of the initial ratings for bipolar disorder, and the issues currently before the Board are shown on the first page of this document.

The issues of entitlement to service connection for a left knee disability and left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that is etiologically related to his active service.

2.  During the pendency of the claim, the Veteran's bipolar disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or an inability to establish and maintain effective relationships; but not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for a rating of 70 percent for the Veteran's bipolar disorder for the period from September 30, 2005 to June 24, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2015).

3.  For the entire rating period, the criteria for a rating in excess of 70 percent for the Veteran's bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters sent to the Veteran in January 2006, March 2006, and June 2006 satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and service personnel records have been obtained.  Post-service treatment records have also been obtained, including from the Texas Department of Criminal Justice.

The Veteran was provided VA examinations in connection with the claims in June 2013.  The examinations are sufficient evidence for deciding the claims adjudicated herein.  The reports in whole are adequate as they are consistent with and based upon consideration of the Veteran's prior medical history, describe the claimed symptomatology in sufficient detail so that the Board's evaluations are fully informed, and the examination reports contain reasoned explanations.  Thus, VA's duty to assist has been met.


Service Connection- Low Back

The Veteran asserts that his current low back disability began with a fall from a helicopter in 1975.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

The service treatment records show that the Veteran was seen in July 1975 with complaints of low back pain secondary to a fall from a helicopter; the assessment was muscle strain.  On a February 1976 physical examination, prior to discharge in March 1976, the spine was noted as normal.  

After service, records from a chiropractor indicate that there was facet arthrosis at L4-5 and L5-S1 on lumbar spine X-rays in August 2001.  The Veteran subsequently was treated for mid-back pain from injuries sustained in an October 2001 motor vehicle accident. 

Records from the Texas Department of Criminal Justice show treatment of low back pain in December 1999; a diagnosis of chronic low back pain in October 2002, which the Veteran reported was the result of a fall; a July 2004 complaint of a bulging lumbar spine disc with sciatic pain and a report of having fallen out of the top bunk three times; lumbar strain in February 2005; and a November 2006 complaint of back pain.

A June 2013 VA examination noted that the Veteran reported that he injured his low back when he fell from a helicopter during service.  The examiner noted that the Veteran was found to have a lower back muscle strain in 1975 and degenerative disc disease in 2001.  The examiner noted that the Veteran's service treatment records do report a fall of approximately 30 feet in 1975, but that the examination at that time did not report significant findings and a diagnosis of muscle strain was given.  He noted that there were no followup treatments for back pain in the service treatment records, and that the service exit physical and statement from the Veteran did not include any back complaints.  In support of his finding that the current back disability was not related to the injury sustained in service, the examiner explained that a "muscle strain is a medical condition that is treatable and will resolve with time," and that "there are no treatment records reporting back pain from 1975 until 1999 when the Texas Criminal Justice Department [records] report recurrent low back pain."  The examiner also noted, with significance, that the Texas Criminal Justice Department records reported a fall from a bunk bed and the motor vehicle accident in 2001 with back pain following the accident.  The examiner stated that with recurrent back injuries including the one reported in service, it would be "speculation at best to say which one if any" was responsible for his lumbar degenerative disc disease.  Noting the 24 years of "medical silence" between the inservice injury and the 1999 complaints of back pain, the examiner stated that it was "not at least as likely as not" that the Veteran's degenerative disc disease was connected to his military service.

A November 2013 private treatment record noted that the Veteran was seen with lower back pain.  The Veteran was observed to have paralumbar tenderness and muscle spasms.  The treatment record contained the statement  that the "patient suffers from aggravation of service related back problems."  There was no rationale or explanation given for that statement.  

The Veteran is competent to provide lay evidence concerning the onset and continuity of his symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These statements must be considered, however, in light of the entire record.  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The first objective evidence of postservice back symptoms is not until 1999.  The June 2013 VA examiner noted that the Veteran reported back pain after the notations of back pain in his service medical records, but found that the Veteran had subsequent back injuries after service and that the current lumbar spine condition (degenerative disc disease) could not be attributed to the inservice injury.  Further, the examiner noted that the inservice injury was characterized at the time as a muscle strain, which the examiner indicated was treatable and would resolve with time.  

The Veteran has not been shown to possess the requisite knowledge or training to differentiate between symptoms caused by the in-service injury, those attributable to his later injuries, including in a motor vehicle accident, and those caused by aging.  The Board finds the June 2013 VA examiner's opinion to be more probative than the Veteran's contentions that he experienced back pain for many years after service and that his current spine disability is related to service because it is based on the correct facts (including the Veteran's report of ongoing pain) and is supported by a clear rationale - that the Veteran's current back disability of degenerative disc disease is less likely than not to be related to a muscle strain injury in service.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ratings for Bipolar Disorder

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's service-connected bipolar disorder is evaluated under Diagnostic Code 9432 as 10 percent disabling prior to June 25, 2013, and as 70 percent disabling since that date.  See 38 C.F.R. § 4.130 (2015).

Under Diagnostic Code 9432, a 10 percent rating is warranted for bipolar disorder where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9432.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id. 

Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio, 713 F.3d at 112; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A June 2001 VA treatment record noted that the Veteran had experienced suicidal ideations and had planned to shoot himself.

A February 2003 Texas Department of Criminal Justice Mental Health Services treatment record noted the Veteran had been seen with extreme mood swings.  A history of suicidal ideation was noted, with no plan or intent.  The Veteran was noted to be alert, with racing thoughts ongoing.  The diagnosis was bipolar disorder.  

Psychological testing in May 2005 noted elevations across several scales, which is usually associated with marked distress and severe impairment in functioning.  The Axis I diagnosis was bipolar disorder.

An August 2007 clinical interview noted that the Veteran denied experiencing mood swings and reported that he was not suicidal.

On VA examination conducted on June 25, 2013, the examiner diagnosed bipolar disorder that caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.  The examiner noted the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks weekly or less often; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals; and impaired impulse control.  The examiner assigned a Global Assessment of Functioning (GAF) score of 49, which he described as indicative of serious symptoms and deficits in social, work, and personal functioning.  

Disability Rating in Excess of 10 Percent Prior to June 25, 2013

During the appeal period prior to June 25, 2013, the evidence reflects that the Veteran's bipolar disorder symptoms overall have been productive of occupational and social impairment with deficiencies in most areas, an inability to establish and maintain effective relationships and severe impairment of social and industrial adaptability. 

As noted, there is evidence of ongoing suicidal ideation and references of severe impairment shown in the evidentiary record.   The June 2013 VA examination reflected that the Veteran met the criteria for a 70 percent rating for bipolar disorder.  The severity level can be shown as factually ascertainable earlier than the date of creation of the record noting that severity level.  See, e.g., Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted). 

On review of the totality of the clinical evidence and lay evidence from the Veteran, and after affording the Veteran's claim the benefit of the doubt, the evidence warrants a 70 percent disability for bipolar disorder during the entire appeal period prior to June 25, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability Rating in Excess of 70 Percent

The evidence, however, does not show that the Veteran's bipolar disorder is productive of total occupational and social impairment at any time during any part of the appeal period since September 30, 2005.  The evidence does not show such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Additionally, the June 2013 VA examiner who assessed the Veteran's disability level did not characterize it as total.  

The preponderance of the evidence is against the claim for a total rating for bipolar disorder.  Thus, a rating in excess of 70 percent is not warranted.

Concluding Matters

In sum, a 70 percent disability rating, and no more, is warranted for bipolar disorder for the period from September 30, 2005 to June 24, 2013.  A disability rating in excess of 70 percent for bipolar disorder is not warranted for any part of the appeal period since September 30, 2015.  Other than this grant, the preponderance of the evidence is against any further grant of a higher disability rating for bipolar disorder at any time; there is no doubt to be resolved; and any higher disability rating is not warranted at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected bipolar disorder results in psychiatric symptomatology causing occupational and social impairment.  The rating criteria reasonably describe the Veteran's disability level and psychiatric symptoms throughout the appeal period.  The rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  As the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation for the service-connected disability is adequate and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).






ORDER

Service connection for a low back disability is denied.

A rating of 70 percent from September 30, 2005 to June 24, 2013 for bipolar disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 70 percent for bipolar disorder is denied.


REMAND

The Board's previous remand directed the RO to obtain a VA audiological examination with an opinion as to whether the Veteran had current left ear hearing loss that was attributable to his period of service.  The examination in June 2013 showed that the Veteran has current left ear hearing loss for VA purposes.  However, the opinion of the examiner that the current hearing loss was not at least as likely as not caused or a result of an inservice event is insufficient.  The examiner's conclusion was based on a finding that the enlistment and separation audiograms documented no significant threshold shifts.  

The Board notes that the absence of a hearing disability during service is not always fatal to a service connection claim, particularly where there is evidence of in-service acoustic trauma, post-service findings of a hearing loss for VA compensation purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Further, there is evidence of hearing loss complaints and the use of hearing aids noted in 1999; as the examiner did not address this history, the opinion is inadequate.

The June 2013 VA examination to assess whether the Veteran's left knee disability was attributable to an inservice injury is also inadequate.  The examiner's report of the relevant history notes that the Veteran had a right knee injury in service and that left knee pain developed after service.  This misstates that history, as left knee complaints are noted in the service treatment records.  Further, the etiology opinion consistently refers to right knee instability and degenerative joint disease rather than the left knee disability that is the subject of the claim on appeal.  

The Board thus finds that the audiological examination and the left knee examination opinion obtained upon remand are inadequate, and new examinations and opinions must be sought.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination to determine whether the Veteran's sensorineural hearing loss in the left ear is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), consistent with a history of claimed noise exposure from aircraft and weapons during the Veteran's period of service from January 1975 to March 1976. 

The Veteran's electronic claims file must be made available to the examiner for review.  The examiner is asked to consider that the Veteran is competent to describe symptoms of impaired hearing loss in service even though hearing loss was not specifically identified or documented in service.  The examiner must specifically comment on the notations of hearing loss and use of hearing aids in Texas Criminal Justice Department records in 1999.

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify if actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

2.  Afford the Veteran a VA orthopedic examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that a current left knee disability had its onset during the Veteran's period of service from January 1975 to March 1976. 

The Veteran's electronic claims file must be made available to the examiner for review.  The VA examiner is asked to consider the significant facts of the case.  The Veteran asserts that his left knee disability began with a fall from a helicopter in 1975.  The service treatment records show that the Veteran complained of falling and hurting his left knee in January 1975.  In May 1975, he complained of left knee pain, and X-rays of the knee were normal at that time.  He was seen in July 1975 with complaints of "right" knee pain and low back pain secondary to a fall from a helicopter; the assessment was muscle strain.  After service, records show complaints of knee pain in October 2002 and a diagnosis of traumatic left knee arthritis in February 2007, followed by findings of left knee instability and pain for which the Veteran received a knee brace. 

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify if actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

3.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


